Plaintiff in error sued to foreclose a mortgage based upon a building and loan contract. Upon the trial the court found that the contract was usurious upon its face, and rendered judgment for defendants. The contract was entered into prior to statehood, and the mortgage covered lands in the then Indian Territory. It is not necessary to set out the various terms of the building and loan contract or mortgage as they appear to be practically identical with those set out and passed upon by this court in Midland Savings   Loan Co. v. Henderson   Beats,47 Okla. 693, 150 P. 868, L. R. A. 1916D, 745, and the principles decided in that case, as well as Legg v. Midland Savings   Loan Co., 55 Okla. 137, 154 P. 682, and Midland Savings   Loan Co. v. Kuntz, 58 Okla. 156, 158 P. 604, are decisive of the case at bar. The cases of Midland Savings  
Loan Co. v. Deaton, 57 Okla. 622, 157 P. 285, Midland Savings   Loan Co. v. Summers, 58 Okla. 641, 160 P. 488, and similar cases were decided upon contracts made since the admission of Oklahoma into the Union, and are inapplicable here.
Upon the authority of Midland S.   L. Co. *Page 48 
v. Henderson, supra, the contract involved in the case at bar was not usurious upon its face, and the court erred in so holding.
The cause should be reversed for further proceedings.
By the Court: It is so ordered.